DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending from cancelled claim 4. Claims 5-8 will be examined as depending from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffin (US 9675219 B1) in view of Electrolux (GB466473).
Regarding claim 1, Chaffin teaches (Figures 1-7, 9; Col 5 lines 58 – Col 6 lines 67) a vacuum cleaner comprising: a vacuum body assembly including a housing (hollow exterior casing 10) having a base end (bottom half 14); a debris container (cylinder 34; Col 7 lines 19 – lines 44; Figure 7-8) removably coupled to the housing; and a suction source (motor 16; Col 5 lines 65 – Col 6 lines 10)  configured to draw air into the debris container; a harness assembly (backpack accessory 22; Col 6 lines 23 – 50; Figure 3) removably connected to the vacuum body assembly; and wherein the vacuum cleaner is convertible between a carry mode, the harness assembly connected to the vacuum body assembly in the carry mode, the harness assembly configured to be worn by a user; a stand mode, the base end of the vacuum body assembly configured to rest on a support surface in the stand mode.
Chaffin fails to teach a mount hook and a mount structure, and the mount hook being movable relative to the vacuum body assembly.
 the vacuum cleaner to be mounted and movable relative to the vacuum body assembly (figures 1, 2). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the housing of Chaffin in view of Electrolux to have a mount hook and a mount structure, and the mount hook being movable relative to the vacuum body assembly for the purpose of allowing the hook to move within the housing. This modification allows the hook to be modular, and to be retracted and detracted. This ensures that the hook does not interfere with the use of the vacuum cleaner.
Regarding claim 2, modified Chaffin teaches (Col 6 lines 23 – 38, Col 8 lines 22-42; Figures 1,2-3,7) the harness assembly further including a base plate (receiving plate 24) removably connected to the vacuum body assembly; and at least one shoulder strap connected to the base plate.
Regarding claim 3, modified Chaffin teaches (Col 6 lines 23 – 50 Figures 1-3) wherein the harness assembly (backpack pack 22) is not connected to the vacuum body assembly in the hang mode.
Regarding claim 5, Chaffin as modified by Electrolux teach (see Electrolux; figures 1-3)  wherein moving the mount hook (hook 13, figures 1-2) from the collapsed position 
Regarding claim 6, Chaffin as modified by Electrolux teach wherein a majority of the mount hook (see Electrolux hook 13, figure 3) is received within the housing when the mount hook is in the collapsed position (Electrolux discloses that hook can be retracted inside housing 14).
Regarding claim 7, Chaffin as modified by Electrolux teach wherein moving the mount hook (see Electrolux hook 13, figures 1-2, abstract) from the collapsed position to the deployed position includes rotationally moving the mount hook relative to the housing.
Regarding claim 8, Chaffin as modified by Electrolux teach, wherein the vacuum body assembly further includes a leash configured to releasably close a loop together with the mount hook (Chaffin teaches that backpack accessory can include a loop attached to another element).
Regarding claim 9, modified Chaffin teaches wherein the base end (bottom half 14; Figure 1, 8; Col 5 lines 58 – Col 6 lines 20) of the vacuum body assembly includes at least one foot configured to engage the support surface in the stand mode.
Regarding claim 10, Chaffin teaches (Figures 1-7, 9; Col 5 lines 58 – Col 6 lines 67)  a vacuum body assembly including a housing (hollow exterior casing 10) a debris container removably coupled to the housing (cylinder 34; Col 7 lines 19 – lines 44; Figure 
Chaffin fails to teach a mount hook and a mount structure, and the mount hook being movable relative to the vacuum body assembly.
Electrolux teaches a vacuum cleaner that has a hook (hook 13, figure 1) that is apart of a mount structure (abstract, figures 2 and 3) which allows the vacuum cleaner to be mounted and movable relative to the vacuum body assembly (figures 1, 2).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the housing of Chaffin in view of Electrolux to have a mount hook and a mount structure, and the mount hook being movable relative to the vacuum body assembly for the purpose of allowing the hook to move within the housing. This modification allows the hook to be modular, and to be retracted and detracted. This ensures that the hook does not interfere with the use of the vacuum cleaner, and is only be used when needed to be mounted to a structure.
Regarding claim 12, modified Chaffin teaches wherein the vacuum body assembly includes a recess (see Electrolux housing 14); and a majority of the mount hook (hook 13, figure 3) is received in the recess in the collapsed position (hook 13, figure 3 of Electrolux hook 13).

Regarding claim 14, Regarding claim 14, Chaffin as modified teaches the harness assembly (back pack 22, figures 1-3) must be removed from the vacuum body assembly to utilize the mount hook (mount structure shown in figures 1 and 2 of Electrolux would require the backpack of chaffin to be removed to allow vacuum cleaner to be hung).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patrono (US 20130047367 A1) in view of Rief et al. (US 2015/0041512 A1) further in view of Perkins et al (US 5732867 A), hereinafter Perkins and Tracy et al. (US 7841632B2),hereinafter Tracy. 
Regarding claim 15, Patrono teaches a vacuum body assembly (vacuum cleaner 30, figure 1abstract) including a housing (shorud 166, figure 1); a debris container(disposable filter bag 134, figure 1a; para 0059) removably coupled to the housing; and a suction source (engine 36, para 0063, figure 1, figure 12) configured to draw air into the debris container; a harness assembly (backpack harness figures 1 – 1b para 0071)  removably connected to the vacuum body assembly, the harness assembly 
	Patrono discloses that the base plate and vacuum housing are attached by latch mechanism (latch 212 and latch support assembly 214, figures 1a) and that any latch mechanism can be used (para 0071).
However, Patrono fails to explicitly teach a shaft section, lock section and lock mechanism, two fasteners, lock rail. 
	Regarding claim 15, Perkins teaches a latch mechanism for a ( Figure 1-2,3-7; Col 2 lines 1-65) harness assembly(backpack 10) including a base plate (second frame 14); at least one shoulder strap (shoulder straps 16)  connected to the base plate; and a fastener (pin 22) rigidly connected to the base plate, each fastener having a shaft section and a lock section); a lock mechanism (locking mechanism 26) lock mechanism actuatable from a lock position to an unlock position; and wherein the lock mechanism 
However, Perkins discloses a lock rail for each fastener instead of a single lock rail, and an opposite configuration. 

    PNG
    media_image1.png
    211
    456
    media_image1.png
    Greyscale

Tracy discloses a latch mechanism (latch mechanism 12, figures 1, 2a. 2b) that has a single lock rail (biasing mechanism 62, figure 1 –3b) that controls two fasteners ( hooks 36 and 38, figures 1-3b). 
Regarding claim 15, Rief et al. discloses a backpack energy source assembly where the energy source housing (2, figures 1 and 21) can include a latching elements directly on the housing (counter coupling interface 31, figure 21; para 0035,0039,0064) that couples to the backpack base plate (coupling interface 25, figure 20; abstract), where that coupling and latching elements can be interchanged (para 0026, 0027). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified latching mechanism of Patrono to include the teachings of the latch mechanism of Perkins,Tracy and Rief et al. This modification would allow an end user to effectively remove the harness assembly from the vacuum cleaner in more efficient way, and be able to switch out parts of the vacuum cleaner easier.

Regarding claim 17, Patrono as modified comprises (Figure 1-2, 3-7; Col 2 lines 1-65, Perkins) wherein the lock rail engaging the fastener hook ( see annotated figure above, Perkins).
Regarding claim 18, Patrono as modified comprises (Figure 1-2, 3-7; Col 2 lines 1-65, Perkins)  wherein at least one of the fastener hook and the lock rail (locking mechanism 26, Perkins) includes a chamfer (chamfered surface 32, Perkins) to allow forced connection of the vacuum body assembly to the harness assembly without separately actuating the lock mechanism.
Regarding claim 19, Patrono as modified comprises (Figure 1-2, 3-7; Col 2 lines 27-35, Perkins) wherein the lock mechanism (locking mechanism 26, Perkins) is biased toward the lock position.
Regarding claim 20, Patrono as modified comprises (Figure 1-2, 3-7; Abstract, Col 2 lines 27-35, Perkins) wherein the lock mechanism (locking mechanism 26, Perkins) includes a user engagement portion configured to be actuated by a user to move the lock mechanism from the lock position to the unlock position.
Response to Arguments

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723